Citation Nr: 1003544	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-23 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).







ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1982 to January 
1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied the Veteran's claim for an 
increased rating for his GERD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on 
appeal, the Board finds that additional development of the 
evidence is required.

First, a review of the claims file reveals that no post-
service VA treatment records have been associated with the 
claims file after May 2008.  In this regard, VA's duty to 
assist includes obtaining records of the Veteran's relevant 
VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of treatment for GERD would be relevant to the 
Veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  The Veteran also has to be apprised of 
this.  Thus, a remand is warranted to obtain these records.

Further, the Board finds that a remand is required to provide 
the Veteran with a VA examination to determine the current 
severity of his service-connected GERD.  In this regard, the 
Veteran has complained of worsening symptoms, including 
epigastric distress on a daily basis, made worse by 
medication that he takes; pyrosis that causes diarrhea; 
regurgitation; and pain in his shoulders.  See VA Form 9 
dated in July 2008.  All of these symptoms may be indications 
that his disability has worsened, and an examination is 
needed to determine whether this is the case.  

Furthermore, the Veteran's last VA examination for his 
service-connected disability was in April 2007, over two 
years ago, and a more current examination would be helpful in 
deciding his appeal, particularly because the Veteran has 
complained of worsening symptoms.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (determining that the Board should 
have ordered a contemporaneous examination of the veteran 
because a 23-month-old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).    

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ascertain 
whether he had any relevant treatment at a 
VA facility since May 2008.  If so, obtain 
all pertinent records of any medical 
treatment for the Veteran's GERD from the 
appropriate VA Medical Center (VAMC) from 
May 2008 to the present.  Also contact the 
Veteran to identify any private physicians 
from whom he has received treatment for 
the aforementioned disability, 
particularly recently.  If any private 
treatment records exist, the RO also 
should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file. 

2.  Schedule the Veteran for a VA 
examination, by an appropriate specialist, 
to assess the current severity of his 
service-connected GERD.  The claims folder 
should be made available to the examiner 
for review for the examination, 
particularly a copy of this remand and any 
pertinent treatment and history.  The 
Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a higher 
rating. 

All tests and studies deemed necessary 
should be accomplished, and all special 
tests and clinical findings should be 
reported.  

The examination should include findings 
regarding any manifestations of GERD, 
including any epigastric distress with 
dysphagia, pyrosis, and regurgitation; any 
substernal, arm, or shoulder pain; 
vomiting; weight loss; hematemesis or 
melena; anemia; and other symptom 
combinations productive of impairment of 
health; and the frequency of any symptoms.  

If possible, the examiner is requested to 
express an opinion as to the impact of the 
manifestations of the service-connected 
GERD on the Veteran's ability to obtain 
and retain substantially gainful 
employment.  

All findings should be reported in detail, 
and the examiner should provide the 
rationale for any opinions given.

3.  After completing the above 
development, the AOJ should readjudicate 
the Veteran's claim for a disability 
rating in excess of 10 percent for GERD in 
light of the VA examination and any 
additional evidence received since the 
December 2008 supplemental statement of 
the case (SSOC).  If the claim is not 
granted to the Veteran's satisfaction, 
send him another SSOC and give him an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


